Action to recover $750 for work done in the clerk’s office of Aiken county, under the recommendation of the grand jury and the order of the Circuit judge. The value of the services was fixed by special referees appointed for that purpose, and confirmed by the court; but the county was no party to these proceedings. Case submitted, and the Circuit judge (Aldrich) gave judgment for plaintiff. Defendant appealed. This court following the case of Ostendorff v. County Commissioners, ante p. 403, held that only the county commissioners could make a contract binding on the county; and reversed the judgment of the court below. Opinion by
McGowan, A. J.,